Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2021 has been considered by the Examiner and made of record in the application file.


Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive.
Applicants basically argue that the prior art of record fails to teach “when channel characteristic values corresponding to measurement objects in a same group are the same, receiving, by the terminal, data from the base station by using target measurement objects, wherein the target measurement objects are from different groups; and when channel characteristic values corresponding to all or some measurement objects in a same group are different, receiving, by the terminal, data from the base station by using target measurement objects, wherein the target measurement objects are from one group,” because the Son et al. reference doesn’t teach using beams from one group or different groups.

Therefore, in view of the preceding arguments, Examiner maintains current prior art rejection, and this action is made FINAL.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9, 11, 15-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US 2016/0212645 A1) in view of Kwon et al. (US 2013/0064131 A1), and in further view of Son et al. (US 2016/0241322 A1).
Consider claims 1, 7 and 15, Uemura et al. show and disclose a measurement and reporting method {An apparatus, comprising a receiver, a transmitter, and a processor; an apparatus, comprising a transmitter and a receiver}, comprising: receiving, by a terminal, a measurement configuration from a base station, wherein the measurement 5configuration is used to indicate a plurality of measurement objects to be measured; obtaining, by the terminal, measurement results and channel characteristic values respectively corresponding to the plurality of measurement objects; and sending, the measurement results corresponding to some or all of the plurality of measurement objects to the base station (base station apparatus transmits measurement configuration by using a radio resource control connection reconfiguration (RRCConnectionReconfiguration) message to the terminal apparatus; measurement configuration includes a measurement identifier (measld), a measurement object(s), reporting configuration(s), quantity configuration (quantityConfig), measurement gap configuration (measGapConfig), a serving cell quality threshold (s-Measure);  measurement object is configured for each radio access technology (RAT) or frequency; the measurement result (Ms, Mp) of a downlink reference signal of the evaluation object cell and the measurement result (Mn) of a downlink reference signal of the neighbor cell are evaluated according to the measurement events; When transmission procedure of a measurement report message is triggered by the event evaluation, the terminal apparatus 1 generates a measurement report message and transmits the measurement report message to the base station apparatus 2-1 [paragraphs 78, 81, 84, 150-152, 156]).
However, Uemura et al. fail to specifically disclose grouping, by the terminal, the plurality of measurement objects into a plurality of measurement groups based on different values of channel characteristics of a same type to develop group identification information identifying groups of measurement objects, wherein different measurement groups correspond to different channel characteristic values, and wherein the channel characteristic value is an absolute value or an interval; sending, by the terminal, the group identification information and the measurement results respectively.
In the same field of endeavor, Kwon et al. show and disclose grouping, by the terminal, the plurality of measurement objects into a plurality of measurement groups based on different values of channel characteristics of a same type to develop group identification information identifying groups of measurement objects, wherein different measurement groups correspond to different channel characteristic values, and wherein the channel characteristic value is an absolute value or an interval; sending, by the terminal, the group identification information and the measurement results respectively (the mobile station or the base station compares the relative path loss gains with the given threshold to set CCs whose the relative path loss gains are equal to or higher than the threshold to be group A and CCs whose the relative path loss gains are lower than the threshold to be group B. That is, CCs having the relatively higher path loss gains belong to group A and CCs having the relatively lower path loss gains belong to group B. The grouping may be performed by the calculation of metric; all the power headroom fields for each CC belonging to the PHR enable group may be included in the single MAC SDU 1030-1 and each of the power headroom fields for each CC belonging to the PHR enable group may be included in each MAC SDU; when group B is selected as the PHR enable group, the mobile station performs the power headroom report for CC#3, CC#4, and CC#5 [paragraphs 233, 240-250, 295-297, table 7, table 8]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to measure and compare path loss gain between component carriers and group them based on a threshold value as taught by Kwon et al. in the system, of Uemura et al., in order to report measurements to manage component carriers.
However, Uemura et al., as modified by Kwon et al., fail to specifically disclose when channel characteristic values corresponding to measurement objects in a same group are the same, receiving, by the terminal, data from the base station by using target measurement objects, wherein the target measurement objects are from different groups; and when channel characteristic values corresponding to all or some measurement objects in a same group are different, receiving, by the terminal, data from the base station by using target measurement objects, wherein the target measurement objects are from one group.
In the same field of endeavor, Son et al. show and disclose when channel characteristic values corresponding to measurement objects in a same group are the same, receiving, by the terminal, data from the base station by using target measurement objects, wherein the target measurement objects are from different groups; and when channel characteristic values corresponding to all or some measurement objects in a same group are different, receiving, by the terminal, data from the base station by using target measurement objects, wherein the target measurement objects are from one group (the receiving end measures a channel quality for each beam combination using reference signals for beam measurement which are received from the transmitting end; reference signals may be received through OFDM symbols; when the channel qualities of all of the beams are greater than or equal to the first threshold value, the receiving end proceeds to step 907 to calculate the similarity of the channel qualities of all of the beam combinations; when the similarity is evaluated based on a variance, a high variance indicates that the channel qualities are very spread out, a small variance indicates that the channel qualities are similar; When the similarity satisfies the predetermined condition, the receiving end sets the SBQI to a positive value; when the similarity does not satisfy the predetermined condition, the receiving end proceeds sets the SBQI to a negative value; When the SBQI is set to a negative value, the receiving end may receive the beamformed signals using the best analogue beam; When the SBQI is set to a positive value, the receiving end may receive the beamformed signals using the best analogue beam at the base station or the analogue beam which is determined by the transmitting end [paragraphs 64, 81-89, 94-97]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to measure and compare beam combinations to determining which beams a transmitting end will use as taught by Son et al. in the system, of Uemura et al., as modified by Kwon et al., in order to perform beamforming.
Consider claims 2, 8 and 16, the combination of Uemura et al. and Kwon et al., as modified by Son et al., shows and discloses the claimed invention as applied to claims 1, 7 and 15 above, respectively, and in addition, Uemura et al. further disclose wherein a channel characteristic comprises one or more of: 15an angle of arrival, an average angle of arrival, angle-of-arrival spread, an angle of departure, an average angle of departure, angle-of-departure spread, quasi co-location (QCL) information, a transmission delay, an average transmission delay, transmission delay spread, channel quality, and a terminal receiving object (A trigger quantity (triggerQuantity) indicates a quantity used for evaluating the triggering criteria of the measurement event and specifies reference signal received power (RSRP) or reference signal received quality (RSRQ) [paragraph 92, 202]).
Consider claims 3 and 11, the combination of Uemura et al. and Kwon et al., as modified by Son et al., shows and discloses the claimed invention as applied to claims 1 and 7 above, respectively, and in addition, Uemura et al. further disclose wherein the measurement results corresponding to 20some measurement objects satisfy a preset condition (A trigger quantity (triggerQuantity) indicates a quantity used for evaluating the triggering criteria of the measurement event and specifies reference signal received power (RSRP) or reference signal received quality (RSRQ) [paragraph 92, 202]).
Consider claims 6 and 14, and as applied to claims 1 and 7 above, respectively, Uemura et al., as modified by Kwon et al., show and disclose the claimed invention except using, as a sending measurement object, a receiving object that is utilized when the data 54sent by the base station by using the target measurement objects is being received, wherein the sending measurement object is used to send data to the base station.
In the same field of endeavor, Son et al. show and disclose using, as a sending measurement object, a receiving object that is utilized when the data 54sent by the base station by using the target measurement objects is being received, wherein the sending measurement object is used to send data to the base station (the frame includes N.sub.s slots, and is divided into control channels 410 to relay control information to a user, beam measurement slots 420 to transmit Beam Measurement Reference Signals (BM RSs), and data slots 430 to relay traffic to the user [paragraphs 53, 158]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide for data slots as taught by Jung et al. in the system, of Uemura et al., as modified by Kwon et al., in order to transmit information.
Consider claims 9 and 17, the combination of Uemura et al. and Kwon et al., as modified by Son et al., shows and discloses the claimed invention as applied to claims 7 and 15 above, respectively, and in addition, further disclose wherein the receiver is further configured to receive reporting mode instruction information from the base station, wherein the reporting mode instruction information is used to: 25instruct to report the measurement results respectively corresponding to the some or all of the plurality of measurement objects, wherein the some or all of the plurality of measurement objects belong to a same group; or instruct to report the measurement results 30respectively corresponding to the some or all of the plurality of measurement 55objects, wherein the some or all of the plurality of measurement objects belong to different groups (the event triggered reporting indicates reporting a measurement result to the base station apparatus when reception quality (measurement result) of a cell has fulfilled triggering criteria of a measurement event which will be described below consecutively for a time to trigger.  A method for reporting a measurement result a certain number of times at a constant interval when the triggering criteria of the measurement event has been fulfilled consecutively for the time to trigger is referred to as event triggered periodic reporting [paragraph 91]).
However, Uemura et al. fail to specifically disclose instruct to report the group identification information and the measurement results respectively corresponding to the some or all of the plurality of measurement objects, wherein the some or all of the plurality of measurement objects belong to a same group; or instruct to report the group identification information and the measurement results 30respectively corresponding to the some or all of the plurality of measurement 55objects, wherein the some or all of the plurality of measurement objects belong to different groups. 
In the same field of endeavor, Kwon et al. show and disclose instruct to report the group identification information and the measurement results respectively corresponding to the some or all of the plurality of measurement objects, wherein the some or all of the plurality of measurement objects belong to a same group; or instruct to report the group identification information and the measurement results 30respectively corresponding to the some or all of the plurality of measurement 55objects, wherein the some or all of the plurality of measurement objects belong to different groups (all the power headroom fields for each CC belonging to the PHR enable group may be included in the single MAC SDU 1030-1 and each of the power headroom fields for each CC belonging to the PHR enable group may be included in each MAC SDU; when group B is selected as the PHR enable group, the mobile station performs the power headroom report for CC#3, CC#4, and CC#5 [paragraphs 233, 240-250, 295-297, table 7, table 8]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to measure than group carrier components based on a threshold value as taught by Kwon et al. in the system, of Uemura et al., in order to report measurements to manage component carriers.
Consider claim 22, Uemura et al. show and disclose a system, comprising a base station and a terminal, wherein the base station is configured to send a measurement configuration to the terminal, wherein the measurement configuration is used to indicate a plurality of measurement objects to be measured (base station apparatus transmits measurement configuration by using a radio resource control connection reconfiguration (RRCConnectionReconfiguration) message to the terminal apparatus; measurement configuration includes a measurement identifier (measld), a measurement object(s), reporting configuration(s), quantity configuration (quantityConfig), measurement gap configuration (measGapConfig), a serving cell quality threshold (s-Measure);  measurement object is configured for each radio access technology (RAT) or frequency [paragraphs 78, 81, 84]), and receive, from the terminal, measurement results respectively corresponding to some or all of the 10plurality of measurement objects (the measurement result (Ms, Mp) of a downlink reference signal of the evaluation object cell and the measurement result (Mn) of a downlink reference signal of the neighbor cell are evaluated according to the measurement events; When transmission procedure of a measurement report message is triggered by the event evaluation, the terminal apparatus 1 generates a measurement report message and transmits the measurement report message to the base station apparatus 2-1 [paragraphs 150-152, 156]).
However, Uemura e al. fail to specifically disclose receive, from the terminal, group identification information and measurement results, wherein the group identification information and measurement results group the plurality of measurement objects based on different values of channel characteristics of a same type, wherein different measurement groups correspond to different channel characteristic values, and wherein the channel characteristic value is an absolute value or an interval.
In the same field of endeavor, Kwon et al. show and disclose receive, from the terminal, group identification information and measurement results, wherein the group identification information and measurement results group the plurality of measurement objects based on different values of channel characteristics of a same type, wherein different measurement groups correspond to different channel characteristic values, and wherein the channel characteristic value is an absolute value or an interval (the mobile station or the base station compares the relative path loss gains with the given threshold to set CCs whose the relative path loss gains are equal to or higher than the threshold to be group A and CCs whose the relative path loss gains are lower than the threshold to be group B. That is, CCs having the relatively higher path loss gains belong to group A and CCs having the relatively lower path loss gains belong to group B. The grouping may be performed by the calculation of metric; when group B is selected as the PHR enable group, the mobile station performs the power headroom report for CC#3, CC#4, and CC#5 [paragraphs 233, 240-250, 295-297, table 7, table 8]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to measure and compare path loss gain between component carriers and group them based on a threshold value as taught by Kwon et al. in the system, of Uemura et al., in order to report measurements to manage component carriers.
However, Uemura et al., as modified by Kwon et al., fail to specifically disclose select a plurality of target measurement objects from different groups or from one group based on whether channel characteristic values corresponding to measurement objects in a same group are the same or different; send data to the terminal by using the plurality of target measurement objects from the different groups when the channel characteristic values are the same; and send data to the terminal by using the plurality of target measurement objects from the one group when the channel characteristic values are different.
In the same field of endeavor, Son et al. show and disclose select a plurality of target measurement objects from different groups or from one group based on whether channel characteristic values corresponding to measurement objects in a same group are the same or different; send data to the terminal by using the plurality of target measurement objects from the different groups when the channel characteristic values are the same; and send data to the terminal by using the plurality of target measurement objects from the one group when the channel characteristic values are different (the receiving end measures a channel quality for each beam combination using reference signals for beam measurement which are received from the transmitting end; reference signals may be received through OFDM symbols; when the channel qualities of all of the beams are greater than or equal to the first threshold value, the receiving end proceeds to step 907 to calculate the similarity of the channel qualities of all of the beam combinations; when the similarity is evaluated based on a variance, a high variance indicates that the channel qualities are very spread out, a small variance indicates that the channel qualities are similar; When the similarity satisfies the predetermined condition, the receiving end sets the SBQI to a positive value; when the similarity does not satisfy the predetermined condition, the receiving end proceeds sets the SBQI to a negative value; When the SBQI is set to a negative value, the receiving end may receive the beamformed signals using the best analogue beam; When the SBQI is set to a positive value, the receiving end may receive the beamformed signals using the best analogue beam at the base station or the analogue beam which is determined by the transmitting end [paragraphs 64, 81-89, 94-97]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to measure and compare beam combinations to determining which beams a transmitting end will use as taught by Son et al. in the system, of Uemura et al., as modified by Kwon et al., in order to perform beamforming.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Uemura et al. (US 2016/0212645 A1) and Kwon et al. (US 2013/0064131 A1), in view of Son et al. (US 2016/0241322 A1), and in further view of Jung et al. (US 2017/0230857 A1).
Consider claim 10, and as applied to claim 8 above, the combination of Uemura et al. and Kwon et al., as modified by Son et al., shows and discloses the claimed invention except wherein the channel characteristic and different groups corresponding to different channel characteristic values comprise one or more: the channel characteristic is an angle of arrival, and the groups correspond to different channel characteristic values comprises: different groups are corresponding to different angle-of-arrival values, or the channel characteristic is an average angle of arrival and angle-of-arrival spread, and  10the groups correspond to different channel characteristic values comprises: different groups are corresponding to different average angle-of-arrival values and different angle-of-arrival spread values, or the channel characteristic is an angle of departure, and the groups correspond to different channel characteristic values comprises: different groups are 15corresponding to different angle-of-departure values, or the channel characteristic is an average angle of departure and angle-of-departure spread, and the groups correspond to different channel characteristic values comprises: different groups are corresponding to different average angle-of-departure values and different angle-of-departure spread values, or  20the channel characteristic is a QCL characteristic, and the groups correspond to different QCL characteristic values comprises: different groups are corresponding to different QCL parameter values, or the channel characteristic is a transmission delay, and the groups correspond are corresponding to different channel characteristic values comprises: different groups are 25corresponding to different transmission delay values, or the channel characteristic is an average transmission delay and transmission delay spread, and the groups correspond to different channel characteristic values comprises: different groups are corresponding to different average transmission delay values and different transmission delay spread values, or 30the channel characteristic is channel quality, and the groups correspond 56to different channel characteristic values comprises: different groups are corresponding to different channel quality values, or the channel characteristic is a terminal receiving object, and the groups correspond to different channel characteristic values comprises: different groups are 5corresponding to different terminal receiving object values.
In the same field of endeavor, Jung et al. show and disclose wherein the channel characteristic and different groups corresponding to different channel characteristic values comprise one or more: the channel characteristic is an angle of arrival, and the groups correspond to different channel characteristic values comprises: different groups are corresponding to different angle-of-arrival values, or the channel characteristic is an average angle of arrival and angle-of-arrival spread, and  10the groups correspond to different channel characteristic values comprises: different groups are corresponding to different average angle-of-arrival values and different angle-of-arrival spread values, or the channel characteristic is an angle of departure, and the groups correspond to different channel characteristic values comprises: different groups are 15corresponding to different angle-of-departure values, or the channel characteristic is an average angle of departure and angle-of-departure spread, and the groups correspond to different channel characteristic values comprises: different groups are corresponding to different average angle-of-departure values and different angle-of-departure spread values, or  20the channel characteristic is a QCL characteristic, and the groups correspond to different QCL characteristic values comprises: different groups are corresponding to different QCL parameter values, or the channel characteristic is a transmission delay, and the groups correspond are corresponding to different channel characteristic values comprises: different groups are 25corresponding to different transmission delay values, or the channel characteristic is an average transmission delay and transmission delay spread, and the groups correspond to different channel characteristic values comprises: different groups are corresponding to different average transmission delay values and different transmission delay spread values, or 30the channel characteristic is channel quality, and the groups correspond 56to different channel characteristic values comprises: different groups are corresponding to different channel quality values, or the channel characteristic is a terminal receiving object, and the groups correspond to different channel characteristic values comprises: different groups are 5corresponding to different terminal receiving object values (the mobile station should measure signal strength and/or delay, and other channel states by receiving the reference signal of the transmission beam transmitted by the base station, using each of reception beams of the mobile station [paragraphs 44, 52]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to measure the delay of the reference signal for transmission/reception as taught by Jung et al. in the system, of Uemura et al. and Kwon et al., as modified by Son et al., in order to provide cell measurements.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Uemura et al. (US 2016/0212645 A1) and Kwon et al. (US 2013/0064131 A1), in view of Son et al. (US 2016/0241322 A1), and in further view of Lu et al. (US 2016/0302188 A1).
Consider claim 21, and as applied to claim 15 above, the combination of Uemura et al. and Kwon et al., as modified by Son et al., shows and discloses the claimed invention except a second processor, wherein: the second processor is configured to determine target measurement objects of another base station other than a base station the apparatus is or is used for based on the group 30identification information and the measurement results respectively corresponding to the 58some or all of the plurality of measurement objects: and the transmitter is further configured to send resource indication information to the another base station, wherein the resource indication information comprises identifiers of the target measurement objects of the another base station.
In the same field of endeavor, Lu et al. show and disclose a second processor, wherein the second processor is configured to determine target measurement objects of another base station other than a base station the apparatus is or is used for based on the group 30identification information and the measurement results respectively corresponding to the 58some or all of the plurality of measurement objects: and the transmitter is further configured to send resource indication information to the another base station, wherein the resource indication information comprises identifiers of the target measurement objects of the another base station (MeNB configures UE with a measurement object and reporting configuration; UE measures its serving cell and cells at the frequencies indicated by the measurement object; UE reports the measurement result to the MeNB; the MeNB forwards the measurement result of the UE to the SeNB [paragraphs 70-74]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made report measurements and forward to a secondary node as taught by Lu et al. in the system, of Uemura et al. Kwon et al., as modified by Son et al., in order to provide channel measurement.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/           Examiner, Art Unit 2641